WEIMER, J.,
dissenting.
hi respectfully dissent.
An applicant who has been denied admission to the bar by this court cannot reapply for admission in the absence of a showing of changed circumstances. See In re: Jordan, 00-3006 (La.12/15/00), 775 So.2d 1065 and In re: Woodard, 02-2397 (La.11/5/02), 831 So.2d 888. Mr. Boyett has not made a sufficient showing of changed circumstances related to his character and fitness to practice law since the denial of his first application for admission.1

. See In Re: Boyett, 2000-2808 (La.6/29/01), 789 So.2d 1289, in which this court unanimously denied Mr. Boyett admission to the bar.